DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jiameng Kathy Liu on 02/24/2021.

The listing of claims is amended as follows: 
Claim 7 is amended to read,
“A method for manufacturing the grain-oriented electrical steel sheet of claim 6, the method comprising: 
subjecting a steel slab to hot rolling to obtain a hot rolled steel sheet; 
subjecting the hot rolled steel sheet to hot band annealing to obtain a hot rolled steel sheet after hot band annealing; 
subjecting the hot rolled steel sheet after hot band annealing to cold rolling once or cold rolling twice or more with intermediate annealing in between to obtain a cold rolled steel sheet with a final sheet thickness; 
subjecting the cold rolled steel sheet to decarburization annealing to obtain a cold rolled steel sheet after decarburization annealing; 
applying an annealing separator including MgO to a surface of the cold rolled steel sheet after decarburization annealing and then subjecting the cold rolled steel 
subjecting the steel sheet after final annealing to magnetic domain refining treatment with electron beam irradiation; 
wherein during the magnetic domain refining treatment, the electron beam irradiation is performed with a beam diameter of 220 µm or less in an orthogonal direction that is orthogonal to a scanning direction of the electron beam, and with a ratio of beam maximum intensity in the orthogonal direction with respect to beam maximum intensity in the scanning direction of 0.7 or more to 1.3 or less; and
wherein the electron beam irradiation is performed using two or more beam control coils, an accelerating voltage of 90 kV or more, and a stigmator,
thereby producing the grain-oriented electrical steel sheet of claim 6.
Claims 8-13 are canceled. 

Allowable Subject Matter
Claims 6, 7, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 6 is Yamaguchi (WO 2014/034128 A1) as applied in the action dated 11/19/2020. Yamaguchi teaches a grain-oriented electrical steel sheet comprising refined magnetic domains; however, Yamaguchi is silent as to ratios of residual magnetic flux density (Br) and maximum magnetizing force (Hmax) as recited in the instant claim. Yamaguchi teaches the electrical steel sheet being fabricated by a similar process to the instant process of claim 7; however, Yamaguchi does not disclose a using beam maximum intensity ratio of 0.7-1.3, using a stigmator, or using two or more beam control coils during the electron beam 
Claim 7 being directed to a process for producing the electrical steel sheet of claim 6 is allowable as a process for making an allowable product. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736